DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 11, and 20 including: “wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a number of ATMs within a predetermined distance that exceeds a predetermined progression threshold” and dependent claims 9 and 19, including: “wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user; or dispensing the different withdrawal amount than was request by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
Regarding claim 9, 
The claim recites in lines 7-9: “wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user;” 
this should seemingly be --wherein the one or more graphical user interfaces indicate [[that]] a different withdrawal amount than was requested by the user;-- for grammatical correctness.
The claim recites in lines 10-11: “dispensing the different withdrawal amount than was request by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay.”
This should seemingly be --dispensing the different withdrawal amount than was requested by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay.
Claim 19 is objected to for analogous reasons as to claim 9 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1,
The claim recites, in lines 12-15: “wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a number of ATMs within a predetermined distance that exceeds a predetermined progression threshold;”
As best understood by the Examiner, “a predetermined progression threshold” corresponds with “a same user interface progression”, and not “a predetermined distance”.  However, the order of these limitations makes the interpretation unclear.
For these reasons, the Examiner recommends “wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression exceeding a predetermined progression threshold has been accessed at a number of ATMs within a predetermined distance 
Independent claims 11 and 20 are rejected for analogous reasons as to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8, 11-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 20210192523 A1) (hereinafter Pham) in view of Novick et al. (US 20190220863 A1) (hereinafter Novick).
Regarding claim 1, Pham discloses:
A computing platform comprising: at least one processor; [See Pham, ¶ 0048-0049, 0061, Fig. 6 discloses multiprocessor, processor-based systems and a “processing unit” (604).]
a communication interface communicatively coupled to the at least one processor; and [See Pham, ¶ 0050, Fig. 6 discloses communications/network interfaces (624, 626, 628)]
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: [See Pham, ¶ 0065 discloses computer program instructions stored on a non-transitory computer-readable medium and executed by one or more processors; See Pham, Fig. 6 illustrates “system memory” (606).]
receive, from a first automated teller machine (ATM), first ATM information, wherein the first ATM information indicates a first interaction between a user and the first ATM; [See Pham, Fig. 3A illustrates a configuration with a “first” ATM (320-1), and a “second” ATM (320-2); See Pham, ¶ 0043 discloses a user visiting a location of a first ATM and negotiating a first financial transaction (information indicating a first interaction) under a first financial account 330, then visiting a location of a second ATM and negotiating a second financial transaction under a second financial account 340.
[See Pham, ¶ 0045 discloses that when the user approaches a financial terminal and applies for financial services, the financial terminal captures image data (e.g., one or more images) corresponding to at least a facial likeliness of the user.  It can be assumed that the financial terminal has equipment (e.g., a camera and/or other device with an image sensor) capable of capturing image data for such equipment is available to those of any skill.]
determine, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity, [See Pham, ¶ 0045, Fig. 3A discloses that the financial terminal provides, as input, the captured image data to an application. The application may respond with information indicating whether or not the user may be engaged in fraudulent activity (e.g., due to multiple account usage).]
send, to a second ATM, [See Pham, Fig. 3A illustrates a second ATM (320-2) receiving commands from device (220).] one or more commands directing the second ATM to perform a first security action, wherein sending the one or more commands directing the second ATM to perform the first security action causes the second ATM to perform the first security action. [See Pham, claim 17 discloses instructing a second ATM to decline a second transaction; See Pham, ¶ 0032, 0058-0059 discloses determining a person depicted in first and second images is engaged in fraudulent activity, and sending a control directive to decline a transaction.]
Pham does not appear to explicitly disclose:
wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a 
However, Novick discloses:
wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a number of ATMs within a predetermined distance that exceeds a predetermined progression threshold; and [See Novick, ¶ 0145-0147, 0163 discloses that the system may capture the user's application usage behavior, by monitoring and tracking the sequence and time span of each application screen or web-page (inter-page sequence), as well as navigation order and time span between the user-interface elements within each screen or web-page (intra-page sequence). The system may capture the user's application usage behavior, by monitoring and tracking the user page-specific intra-page behavior, such as, order of navigation between fields (text input, buttons, select-boxes, or the like), angle and/or velocity of entering and exiting each field, average or typical time spent in each field, location of mouse clicks within each field (e.g., right-side, center, left-side), or the like. The system may condition behavioral biometric traits (e.g., mouse movements, mouse clicks, keystrokes) on the application and task; thereby reducing the heterogeneity in behavior due to the actual software application in use.  An example use-case is provided in which a user, in all or 90% (or another threshold percentage) of trained interactions with a user-interface, moves between data entry fields with a tab key whereas a current user is detected using mouse clicks.  In this instance, a server may indicate the user as performing a “possibly fraudulent interaction” and take appropriate intervening measures.  It is noted that this is merely an example, and other broader use-cases are contemplated throughout Novick for determining user-interface progressions.  See Novick, ¶ 0213 discloses that the user-interface identification system may be used in conjunction with an ATM; See Novick, ¶ 0383 discloses a user interface progression exceeding a predetermined progression threshold being a location-based determination (a point-of-sale terminal or ATM at a number of different locations).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Pham to add the teachings of Novick in order to make it very difficult for a fraudster to spoof a genuine user in withdrawing funds from an ATM by employing sensorimotor learning models. (Novick, ¶ 0154).

Regarding claim 2, Pham in view of Novick discloses all the limitations of claim 1.
Pham discloses:
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: [See Pham, ¶ 0065 discloses computer program instructions stored on a non-transitory computer-readable medium and executed by one or more processors; See Pham, Fig. 6 illustrates “system memory” (606).]
receive, from the second ATM, second ATM information, wherein the second ATM information indicates a second interaction between the user and the second ATM; [See Pham, ¶ 0043, Fig. 3A illustrates a user visiting a second ATM 320-2 at a second location, and negotiating second financial transaction (information indicating second interaction) against a financial account 340.]
receive, from a second camera, a second image, wherein the second image shows the user performing the second interaction with the second ATM; and [See Pham, ¶ 0058 discloses a second image captured at a second ATM different from the first ATM depicting a person conducting a second transaction.]
compare the first image to the second image, wherein the comparison results in identifying that the user performing the second interaction is the same user that performed the [See Pham, ¶ 0058 discloses a comparison of first and second images may determine that a same person is depicted in the first and second images.  A logic flow may thus determine that the person depicted in the first and second images is engaged in fraudulent activity.]

Regarding claim 3, Pham in view of Novick discloses all the limitations of claim 2.
Pham discloses:
wherein comparing the first image to the second image comprises applying computer vision techniques to identify the user in the first image and the second image. [See Pham, ¶ 0056, 0058 discloses comparing the first and second images to determine that a same person is depicted in said images.  A recognition unit performs a comparison between a captured image and an image in a database of identity data, wherein the recognition unit may compare image features for similarity by a number of available techniques (e.g. facial recognition being understood as a routine and conventional computer vision technique).]

Regarding claim 4, Pham in view of Novick discloses all the limitations of claim 2.
Pham discloses:
wherein sending the one or more commands directing the second ATM to perform the first security action comprises sending, in response to identifying that the user performing the second interaction is the same user that performed the first interaction, [See Pham, ¶ 0028-0029, 0034-0036, 0038 discloses comparing captured images of a user accessing a financial terminal against images in an identity database to verify the identity of the user.] the one or more commands directing the second ATM to perform the first security action. [See Pham, claim 17 discloses instructing a second ATM to decline a second transaction; See Pham, ¶ 0032, 0058-0059 discloses determining a person depicted in first and second images is engaged in fraudulent activity, and sending a control directive to decline a transaction.]

Regarding claim 5, Pham in view of Novick discloses all the limitations of claim 1.
Pham discloses:
wherein receiving the first image comprises receiving, concurrently with the first ATM information, the first image, and [See Pham, ¶ 0038 discloses receiving image data associated with various transaction data – particularly, submitting control directives to invoke functionality for requesting/receiving image data associated with various transactions.  In response to these control directives, the financial institution returns image data associated with sets of transactions that differ in scope.]
wherein the first camera is located within a predetermined distance of the first ATM. [See Pham, ¶ 0058 discloses matching a captured image may correspond to either an earlier transaction or a later financial terminal transaction by the same user in the captured image. Such a transaction may have taken place at a date, time, and/or place satisfying certain parameters, such as a time interval (e.g., in a same week as the financial terminal associated with the captured image), a location (e.g., a geographic area), a proximity (e.g., within a configurable number of miles from the financial terminal associated with the captured image), and/or the like.]

Regarding claim 8, Pham in view of Novick discloses all the limitations of claim 1.
Pham discloses:
wherein determining that the first ATM is experiencing malicious activity comprises:
comparing the first image to a stored user profile corresponding to a legitimate user, and [See Pham, ¶ 0028-0029, 0034-0036, 0038 discloses comparing captured images of a user accessing a financial terminal against images in an identity database to verify the identity of the user.]
[See Pham, ¶ 0034-0036, 0056, 0058 discloses comparing a user identified in a captured image to users stored in an identity database.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of a method rather than a computing platform, and is therefore rejected on the same premise.

Regarding claim 12, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise. 

Regarding claim 15, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise. 

Regarding claim 18, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 1 in the form of one or more non-transitory computer-readable media storing instructions rather than a method, and is therefore rejected on the same premise.

One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to: [See Pham, ¶ 0065 discloses instructions contained in or on a non-transitory computer-readable medium which may be read and executed by one or more processors.]

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Novick in view of Lucia Specogna et al. (US 11042850 B2) (hereinafter Lucia Specogna).
Regarding claim 6, Pham in view of Novick discloses all the limitations of claim 1.
Pham in view of Novick does not appear to explicitly disclose:
wherein determining, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity comprises determining one or more of:
that a same personal identification number has been used more than a predetermined number of times during a predetermined time period, 
that an amount of funds within a predetermined amount of a maximum withdrawal limit has been withdrawn from the number of ATMs within the predetermined distance a number of times that exceeds a predetermined withdrawal threshold.

wherein determining, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity comprises determining one or more of:
that a same personal identification number has been used more than a predetermined number of times during a predetermined time period, [See Lucia Specogna, col. 31 lines 45-67 discloses conditions for temporary use of a card account identifier, wherein the conditions include a time limit for use of the temporary card identifier, and a number of separate transactions permitted using the temporary card account identifier; See Lucia Specogna, col. 5 lines 30-39 discloses fraud detection/mitigation rules dictating the use of a temporary card identifier.]
that an amount of funds within a predetermined amount of a maximum withdrawal limit has been withdrawn from the number of ATMs within the predetermined distance a number of times that exceeds a predetermined withdrawal threshold. [See Lucia Specogna, col. 31 lines 45-67 discloses a total funds withdrawal or transaction amount limit as well as a per-transaction amount limit, and a geographic constraint regarding where the temporary card account identifier may be used in conjunction with a types-of-funds dispensing location (e.g. an ATM location).  Particularly, it is noted that after a condition for temporary use of the temporary card account identifier is no longer capable of being met (per a threshold number of uses, a total transaction amount limit, etc.) the account identifier may be disabled.
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with secure ATM access technologies and would have understood, as evidenced by Lucia Specogna, that in order to enforce fraud detection/mitigation rules, implementing conditions defining restricting account access based on personal identification number (PIN) numbers would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such speech 

Regarding claim 16, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Novick in view of Farivar et al. (US 10769896 B1) (hereinafter Farivar).
Regarding claim 7, Pham in view of Novick discloses all the limitations of claim 1.
Pham discloses:
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: [See Pham, ¶ 0065 discloses computer program instructions stored on a non-transitory computer-readable medium and executed by one or more processors; See Pham, Fig. 6 illustrates “system memory” (606).]
Farivar discloses:
receive, from a second camera, a second image, wherein the second image shows the user performing the first interaction with the first ATM from a different vantage point than the first image, wherein determining that the first ATM is experiencing malicious activity is further based on the second image. [See Farivar, col. 3 lines 10-35 discloses that the ATM device may include one or more image sensors arranged to capture images of an environment of the ATM device.  The image sensors may capture images of a target area of the ATM device, such as a surrounding area of one or more portions of an enclosure of the ATM device that houses internal components (e.g., internal computing device(s), monetary instruments, a control system, and/or the like) of the ATM device, a lock or other security mechanism of the ATM device, an access panel of the ATM device, an area proximate to an instrument dispenser of the ATM device (e.g., configured to dispense cash, transaction cards, cashier's checks, and/or the like), an area where users may be positioned when interacting with the ATM device (e.g., via a keypad, a touch screen, and/or the like), and/or the like. In some implementations, the target area may be an area susceptible to intrusion for fraudulent access to the ATM device and/or susceptible to fraudulent activity being performed in association with the ATM device. In some implementations, the image sensor(s) may be disposed on the ATM device, in the ATM device, on a structure located proximate to the ATM device (e.g., a panel coupled to the enclosure of the ATM device, a ceiling above the ATM device, a wall adjacent the ATM device, and/or the like), and/or the like; See Farivar, Fig. 1B illustrates multiple images and image sources taken as input and detecting fraudulent activity therefrom; See Farivar, Fig. 1C illustrates a plurality of actions taken by the ATM in response to a determination that malicious/fraudulent activity has occurred.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Pham in view of Novick to add the teachings of Farivar in order to conserve computing resources by detecting and deploying counter-fraud measures that deter malicious actors from damaging an ATM device. (Farivar, col. 2 lines 63-67, col lines 1-6).

Regarding claim 17, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Novick in view of Pham et al. (US 20200005616 A1) (hereinafter Pham 2).
Regarding claim 9, Pham in view of Novick discloses all the limitations of claim 1.
Pham in view of Novick does not appear to explicitly disclose:
wherein the first security action comprises one or more of:
causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user; or
dispensing the different withdrawal amount than was request by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay.
However Pham 2 discloses:
wherein the first security action comprises one or more of:
causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user; or [See Pham 2, ¶ 0059, 0060 discloses that a transaction terminal (ATM) may be directed to delay a transaction for a predetermined wait time.  Particularly, that the system may “tactfully delay” the transaction so as not to draw the attention of the third party via decoy or fake prompts (e.g., to rescan the fingerprint, system processing, enter or re-enter password, etc.) that take time to complete but do not impact the transaction.  The Examiner notes that displaying a withdrawal amount to a user as an ATM prompt is routine and conventional in the art, and further, that displaying a “different” withdrawal amount is interpreted therefrom as being consistent with such decoy or fake prompt examples provided in at least the sections above.]
dispensing the different withdrawal amount than was request by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay. [See Pham 2, ¶ 0058-0060, 0063 discloses that once the system has directed the transaction terminal to delay the transaction for a predetermined wait time, to complete the transaction.  Importantly, regardless of whether the system 100 is processing a normal transaction or a transaction under duress, the transaction terminal 130 will be directed to complete the transaction (e.g., issue the funds being withdrawn) so as not to alert the third party assailant that law enforcement has been notified.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with secure ATM access technologies and would have understood, as evidenced by Pham 2, that in order to tactfully delay a transaction in order to contact law enforcement during a fraudulent ATM interaction, implementing fake or decoy prompts to a fraudster would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such speech recognition as taught by Pham 2 in the system of Pham in view of Novick in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 19, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Novick in view of Giraudo et al. (US 20180204204 A1) (hereinafter Giraudo).
Regarding claim 10, Pham in view of Novick discloses all the limitations of claim 1.
Pham discloses:
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: [See Pham, ¶ 0065 discloses computer program instructions stored on a non-transitory computer-readable medium and executed by one or more processors; See Pham, Fig. 6 illustrates “system memory” (606).]
Although Pham in view of Novick discloses that a fraud detection component may leverage identity data gained from captured images and/or other additional data sources, particularly such that alternative or additional identifying data (biometric data) may be used in identifying a user, (Pham, ¶ 0027, 0030) it does not appear to explicitly disclose:
receive, from the first camera, audio data, wherein the audio data includes speech from the user performing the first interaction with the first ATM, wherein determining that the first ATM is experiencing malicious activity comprises:
comparing the audio data to a stored user profile corresponding to a legitimate user, and
identifying, based on the comparison of the audio data to the stored user profile, that the user is not the legitimate user.
However, Giraudo discloses:
[See Giraudo, ¶ 0023 discloses a camera/microphone for obtaining audio and used in combination with voice recognition software to identify/verify a party of interest; See Giraudo, ¶ 0021, 0046, 0058 discloses the use case of transacting money from an ATM, wherein speech/voice recognition is used to securely log in a user.]
comparing the audio data to a stored user profile corresponding to a legitimate user, and [See Giraudo, ¶ 0012, 0064, 0072, 0077, 0089 discloses a user’s account information in a database, and login information including speech recognition.  Particularly, where biometric data of a user would be verified before allowing interaction with an ATM.]
identifying, based on the comparison of the audio data to the stored user profile, that the user is not the legitimate user. [See Giraudo, ¶ 0023 discloses that a user’s matching/correct biometric data must be exhibited before allowing carrying out financial transactions at an ATM.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with secure ATM access technologies and would have understood, as evidenced by Giraudo, that in order to confirm a user’s identity with correct biometric data, implementing speech/voice recognition would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such speech recognition as taught by Giraudo in the system of Pham in view of Novick in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160148179 A1			James; Nicholas et al.
US 20140320664 A1			Hyun; Moon Sik
US 20140305352 A1			DOWLING; Mike et al.
US 20120038774 A1			Reimann; Christian et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486